Name: Commission Regulation (EEC) No 351/93 of 15 February 1993 adjusting the prices fixed in ecus in the fishery products sector for the 1993 fishing year as a result of the monetary realignments of September and November 1992
 Type: Regulation
 Subject Matter: fisheries;  prices;  agricultural policy
 Date Published: nan

 No L 41 /12 Official Journal of the European Communities 18 . 2. 93 COMMISSION REGULATION (EEC) No 351/93 of 15 February 1993 adjusting the prices fixed in ecus in the fishery products sector for the 1993 fishing year as a result of the monetary realignments of September and November 1992 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 amending the prices and amounts fixed in ecus as a result of the monetary realignments of September and November 1992 (2), and in particular Article 2 thereof, Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Council Regulation (EEC) No 3813/92 (3) establishes a correspondence between the provisions of fhe agrimonetary system applicable with effect from 1 January 1993 and those previously ap ­ plicable ; Whereas Regulation (EEC) No 3824/92 establishes the list of prices and amounts in the fishery products sector to which the coefficient 1,010561 , fixed by Commission Regulation (EEC) No 3387/92 (4), is ' applied from 1 January 1993 under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reduction in the prices and amounts should be specified for each sector concerned and the value of those reduced prices should be fixed ; Whereas, for the 1993 fishing year, the guide prices for fishery products have been fixed by Council Regulation (EEC) No 3724/92 (*) and Council Regulation (EEC) No 3725/92 (6) ; whereas the Community producer price for tuna has been fixed by Council Regulation (EEC) No 3726/92 f) ; whereas the Community withdrawal and selling prices have been fixed by Commission Regulation (EEC) No 3892/92 (8) ; whereas the reference prices have been fixed by Commission Regulation (EEC) No 3893/92 (9) ; whereas the flat-rate value for the products withdrawn from the market used to calculate the J financial compensation and the relevant advance has been fixed by Regulation (EEC) No 3894/92 (10); whereas the minimum guaranteed price for Atlanic sardine has been fixed by Commission Regulation (EEC) No 3897/92 ("); whereas the amount of the compensatory allowance for Mediterranean sardine has been fixed by Commission Regulation (EEC) No 3898/92 (12) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The prices and amounts fixed in ecus for the 1993 fishing year in the fishery products sector and reduced pursuant to Article 1 of Regulation (EEC) No 3824/92 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . I1) OJ No L 387, 31 . 12. 1992, p. 29. 0 OJ No L 387, 31 . 12. 1992, p. 22. (6) OJ No L 380, 24. 12. 1992, p. 4. 0 OJ No L 380, 24. 12. 1992, p. 6 . (8) OJ No L 392, 31 . 12. 1992, p. 1 . 0 OJ No L 392, 31 . 12. 1992, p. 10 . H OJ No L 392, 31 . 12 . 1992, p. 18 . (") OJ No L 392, 31 . 12. 1992, p. 23 . 0 2) OJ No L 392, 31 . 12. 1992, p. 24. (4) OJ No L 344, 26. 11 . 1992, p . 27. O OJ No L 380, 24. 12. 1992, p. 1 . 18 . 2. 93 Official Journal of the European Communities No L 41 /13 ANNEX I 1 . Guide prices for the products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3759/92 (ECU/tonne) Species Commercial specifications (') Guide price after application of the coefficient 1,010561Freshness category Size Presentation 1 . Herrings of the species Clupea Extra, A 1 harengus 2. Sardines of the species Sardina pilchardus (a) Atlantic  Member States other than Spain and Portugal Extra 3  Spain, Portugal Extra 3 (b) Mediterranean Extra 3 3. Piked dogfish (Squalus acan- gxtfa ^ 2 thias) ' 4. Catshanks (Scyliorhinus spp.) Extra, A 1 5. Redfish (Sebastes spp.) A 2 6. Cod of the species Gadus A 2 morhua or A 3 7. Coalfish (Pollachius virens) A 2 or A 3 8. Haddock (Melanogrammus A 2 aeglefinus) or A 3 9. Whiting (Merlangus merlangus) A 2 or A 3 10. Ling (Molva spp.) Extra, A 1 , 2 11 . Mackerel of the species Scomber Extra 1 scombrus or A 2 12. Mackerel of the species Scomber Extra 1 japonicus or A 2 13. Anchovies (Engraulis spp.) Extra 2 14. Plaice (Pleuronectes platessa) A 2 or A 3 Whole fish Whole fish Whole fish Whole fish Whole ..fish Gutted fish with head Whole fish Gutted fish with head Whole fish Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Whole fish Whole fish Whole fish Whole fish Whole fish Gutted fish with head Gutted fish with head From 1 January to 31 July 1993 and from 1 October to 31 December 1993 From 1 August to 30 September 1993 460 420 448 877 734 931 1 315 672 966 893 974 258 316 959 From 1 January to 30 April 1993 From 1 May to 31 December 1993 253 180 804 1 106 No L 41 /14 Official Journal of the European Communities 18 . 2. 93 (ECU/tonne) Species Commercial specifications (') Guide price after application of the coefficient 1,010561Freshness category Size Presentation 15. Hake of the species Merluccius merluccius A 1 Gutted fish with head 3 132 16. Megrim (Lepidorhombus spp.) Extra, A 1,2 Whole fish, gutted fish with head 1 959 17. Ray's bream (Brama spp.) Extra, A 1 Whole fish 1 525 18 . Monkfish (Lophius spp.) Extra, A 2, 3 Whole, gutted, with head 2179 Extra, A 2, 3 Without head 4 525 19. Shrimps of the species Crangon crangon A 1 Simply boiled in water ' 1 667 20. Edible crab (Cancer pagurus)  1 Whole 1 467 21 . Norway lobster (Nephrops norvegicus) E, A 1 , 2 Whole 4 346 E, A 2 Tails 6 889 (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3687/91 . 2. Guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92 (ECU/tonne) Group of products Commercial specifications Guide price after application of the coefficient 1,010561 1 . Sardines of the species Sardina Frozen, in lots or in original packages containing the same products pilchardus 384 2. Sea-bream (Dentex dentex and Pagellus Frozen, in lots or in original packages containing the same products spp.) 1 334 3. Squid of the species Loligo patagonica Frozen, not cleaned, in original packages containing the same products 872 4. Squid (Ommastrephes sagittatus) Frozen, not cleaned, in original packages containing the same products 798 5. Illex argentinus Frozen, not cleaned, in original packages containing the same products 800 6. Cuttlefish of the species Sepia offici- Frozen, in original packages containing the same products nalis, Rossia macrosoma and Sepiola rondeletti 1 589 7. Octopus (Octopus spp.) Frozen, in original packages containing the same products 1 412 3. Community producer price for tuna listed in Annex III to Regulation (EEC) No 3759/92 (ECU/tonne) Product Commercial specifications Community producer price after application of the coefficient 1,010561 Yellowfin tunas (Thunnus albacares) Whole, weighing more than 10 kg each 1 059 No L 41 /1518 . 2. 93 Official Journal of the European Communities ANNEX II 1 . Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Species Withdrawal price (ECU/tonne) Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Herrings of the species Clupea barengus  1 January to 31 July 1993 1 0 0 183 183 and 1 October to 2 0 0 172 172 31 December 1993 3 0 0 108 108 1 0 0 130 130  LT1 ? 2 0 0 122 122 30 September 1593 3 0 0 77 77 Sardines of the species Sardina pilchardus from the Atlantic : 1 0 0 215 137 , vw , o 2 0 0 215 137 (a) Member States other than j q 0 332 137 Spain and Portugal 4 0 0 215 137 o ¢ 1 0 0 196 125(b) Spain and Portugal 2 0 0 l96 l2s 3 0 0 303 125 4 0 0 196 125 Sardines of the species 1 0 0 209 133 Sardina pilchardus from 2 0 0 209 133 the Mediterranean 3 0 0 324 133 4 0 0 209 133 Dogfish (Squalus acanthias) 1 526 386 498 351 2 449 316 421 281 3 246 175 210 140 Dogfish (Scyliorhinus spp.j 1 470 352 440 294 2 470 352 411 294 3 323 235 264 135 Redfish (Sebastes spp.j 1 0 0 754 754 2 0 0 754 754 3 0 0 637 637 Cod of the species 1 947 894 684 526 Gadus morhua 2 947 894 684 526 3 894 736 526 421 4, 705 484 400 284 5 494 284 295 189 Coalfish 1 484 484 376 376 (Pollachius vtrens) 2 484 484 376 376 3 478 478 371 371 4 387 280 204 151 Haddock (Melanogrammus 1 696 618 541 464 aeglefinus) 2 696 618 541 464 3 595 502 417 286 4 526 433 394 270 Whiting (Merlangus merlangus) 1 520 488 390 260 2 520 488 390 260 3 494 397 358 150 4 345 234 254 143 Ling (Molva spp.j 1 662 506 545 390 2 647 491 530 374 3 584 429 468 312 No L 41 /16 Official Journal of the European Communities 18 . 2. 93 Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head Whole fish I Extra, A (') B (') Extra, A (') B (') Mackerel of the species 1 0 0 186 186 Scomber scombrus 2 0 0 186 164 3 0 0 186 154 Spanish mackerel of the 1 0 0 242 213 species Scomber japonicus 2 0 0 242 199 3 0 0 199 162 4 0 0 156 100 Anchovies (Engraulis spp.J : 1 0 0 652 367 2 0 0 693 367 3 0 0 571 367 4 0 0 236 236 Plaice (Pleuronectes platessa): 1 601 567 327 327  1 January to 2 601 567 327 327 30 April 1993 3 581 534 327 327 4 454 400 307 307 1 826 780 450 450  1 May to 2 826 780 450 450 31 December 1993 3 799 734 450 450 . 4 624 551 422 422 Hake of the species 1 2 819 2 650 2 227 2 058 Merluccius merluccius 2 2 142 2 001 1 663 1 522 3 2114 1 973 1 635 1 494 4 1 804 1 663 1 409 1 156 5 1 691 1 550 1 325 1 071 Megrim (Lepidorhombus spp.J 1 1 332 1 019 1 254 940 2 ' 1 175 862 1 097 784 3 1 097 784 1 019 705 4 705 392 627 313 Ray's bream (Brama spp.J 1 1 037 793 . 976 732 2 732 488 671 427 Whole or gutted fish, with head Without head Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.J 1 1 334 963 3 462 2 692 2 1'704 1 334 3 269 2 500 3 1 704 1 334 3 077 2 308 4 1 426 1 056 2 692 1 923 5 815 445 1 923 1 154 A (') B (') Shrimps of the genus 1 975 825 Crangon crangon 2 450 450 Sale prices (ECU/tonne) Whole (') Edible crabs (Cancer pagurus) 1 1 056 2 792 Whole Tails E' (') Extra, A (') B (') Extra, A (') B (') Norway lobster 1 3 716 3 716 2 660 5 270 3 534 (Nephrops norvegicus) 2 3 716 2 503 1 486 3 782 . 2 356 3 2 464 1 760 704 2 232 1 178 4 900 900 352 1 860 558 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 18 . 2. 93 Official Journal of the European Communities No L 41 / 17 ll\ Withdrawal prices (ECU/tonne) Species Landing area Conversionfactor Size (') Gutted fish, with head Whole fish ll Extra, A (') B (') Extra, A (') B (') Mackerel of the species Coastal areas and islands of Scomber scombrus . Ireland 0,81 Coastal areas and islands of Corn ­ wall and Devon in the United 0,83 Kingdom Coastal areas from Portpatrick in south-west Scodand to Wick in 0,89 north-east Scotland and the islands to the west and north of these areas, coastal areas and islands of Northern Ireland Coastal areas from Wick to Aber ­ deen in the north-east of 0,95 Scotland Sardines from sardines Coastal areas and islands of the of the species counties of Cornwall and Devon Sardinia ptlchardus in the United Kingdom ' from the Atlantic Coastal areas of the Adantic of Spain and Portugal 0,65 Canary Islands 0,45 Hake of the species Coastal areas from Troon in Merluccius merluccius south-west Scotland to Wick in north-east Scotland and the 0,65 islands to the west and north of these areas Coastal areas and islands of Ireland 0,88 1 0 0 151 151 2 0 0 151 133 3 0 0 151 124 1 0 0 155 155 2 . 0 0 155 137 3 0 0 155 127 1 0 0 166 166 2 0 0 166 146 3 0 0 166 137 1 0 0 177 177 2 0 0 177 156 3 0 0 177 146 1 0 0 138 88 2 0 0 138 88 3 0 0 213 88 4 0 0 138 88 3 0 0 199 0 1 0 0 88 56 2 0 0 88 56 3 0 0 137 56 4 0 0 88 56 1 1 832 1 722 1 447 1 338 2 1 392 1 301 1 081 989 3 1 374 1 283 1 063 971 4 1 173 1 081 916 751 5 . 1 099 1 008 ¢ 861 696 1 2 481 2 332 1 960 1 811 2 1 885 1 761 1 464 1 339 3 1 860 1 736 1 439 1 315 4 1 588 1 464 1 240 1 017 5 1 488 1 364 1 166 943 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. No L 41 / 18 Official Journal of the European Communities 18 . 2. 93 ANNEX III 1 . Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Herring of the species Clupea harengus ex 0302 40 10 and ex 0302 40 90  from 1 January to 31 July 1 0 0 183 183 1993 and 1 October to 31 2 0 0 172 172 December 1993 3 0 0 108 108 u 1 0 0 130 130  from 1 August to 30 September ^ Q Q \ 22 122 1993 3 0 0 77 77 Sardines of the species Sardina pilchardus from the Atlantic ex 0302 61 10 1 0 0 215 137 (a) Member States other 2 0 0 215 137 than Spain and Portugal 3 0 0 332 137 4 0 0 215 137 1 0 0 196 125 n.% o ¢ 2 0 0 196 125 .(b) Spam and Portugal 3 0 0 303 125 4 0 0 196 125 Sardines of the species 1,0 0 209 133 Sardina pilchardus 2 0 0 209 133 from the Mediterranean 3 0 0 324 133 ex 0302 61 10 4 0 0 209 133 Dogfish 1 526 386 498 351 (Squalus acanthias) 2 449 316 421 281 0302 65 20 3 246 175 210 140 Dogfish 1 470 352 440 294 (S&lt;yliorhinus spp.) 2 470 352 41 1 294 0302 65 50 3 323 235 264 135 Redfish 1 0 0 754 754 (Sebastes spp.) 2 0 0 754 754 0302 69 31 and 0302 69 33 3 0 0 637 637 Cod of the species 1 947 894 684 526 Gadus morhua 2 . 947 894 684 526 0302 50 10 3 894 736 526 421 4 705 484 400 284 5 494 284 295 189 Coalfish 1 484 484 376 376 (Pollachius virens) 2 484 484 376 376 0302 63 00 3 478 478 371 371 4 387 280 204 151 Haddock 1 696 618 541 464 (Melanogrammus aeglefinus) 2 696 618 541 464 0302 62 00 3 595 502 417 286 4 526 433 394 270 18 . 2. 93 Official Journal of the European Communities No L 41 / 19 \ Reference price (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Whiting 1 520 488 390 260 (Merlangus merlangus) 2 520 488 390 260 0302 69 41 3 494 397 358 150 4 345 234 254 143 Ling 1 662 506 545 390 (.Molva spp.) 2 647 491 530 374 0302 69 45 3 584 429 468 312 Mackerel of the species 1 0 0 186 186 Scomber scombrus 2 0 0 186 164 ex 0302 64 10 and ex 0302 64 90 3 0 0 186 154 Spanish mackerel of the species 1 0 0 242 213 Scomber japorticus 2 0 0 242 199 ex 0302 64 10 and 3 0 0 199 162 ex 0302 64 90 4 0.0 156 100 Anchovies (Engraulis spp.) 1 0 0 652 367 0302 69 55 2 0 0 693 367 3 0 0 571 367 4 0 0 236 236 Plaice (Pleuronectes platessa) 0302 22 00 1 601 567 327 327  1 January to 2 601 567 327 327 30 April 1993 3 581 534 327 327 4 454 400 307 307 1 826 780 450 450  1 May to 2 826 780 450 450 31 December 1993 3 799 734 450 450 4 624 551 422 422 Hake of the species 1 2 819 2 650 2 227 2 058 Merluccius merluccius 2 2 142 2 001 1 663 1 522 ex 0302 69 65 3 2 114 1 973 1 635 1 494 4 1 804 1 663 1 409 1 156 5 1 691 1 550 1 325 1 071 Megrim 1 1 332 1 019 1 254 940 (Lepidorhombus spp.) 2 1 175 862 1 097 784 0302 29 10 3 1 097 784 1 019 705 4 705 392 627 313 Ray's bream (Brama spp.) 1 1 037 793 976 732 0302 69 75 2 i 732 488 671 427 Whole or gutted fish with head Without head Extra, A (') B (') Extra, A (') B (') Monkfish 1 1 334 963 3 462 2 692 (Lophius spp.) 2 1 704 1 334 3 269 2 500 0302 69 81 3 1 704 1 334 3 077 2 308 4 1 426 1 056 2 692 1 923 5 815 445 1 923 1 154 No L 41 /20 Official Journal of the European Communities 18 . 2. 93 Reference price (ECU/tonne) Species Size (') Whole or gutted fish,with head Without head A (') B (') Shrimps of the genus Crangon crangon 1 975 825 ex 0306 23 31 2 450 450 Whole (') Edible crabs (Cancer pagurus) 1 1 056 ex 0306 24 30 2 792 Whole Tails E '(') Extra, A (') B (') Extra, A (') B (') Norway lobster 1 3 716 3 716 2 660 5 270 3 534 (Nephrops norvegicus) 2 3 716 2 503 1 486 3 782 2 356 ex 0306.29 30 3 2 464 1 760 704 2 232 1 178 4 900 900 352 1 860 558 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3759/92 CN code Description i Reference prices (ECU/tonne) A. Frozen products falling within . CN code 0303 : 0303 71 10 Sardines of the species Sardina pilchardus 327 0303 79 71 Sea bream (Dentex dentex and Pagellus spp.) 1134 B. Frozen products falling within CN code 0307 : Squid of the genus Loligo : 0307 49 35  Loligo patagonica : whole, not cleaned 741 ' cleaned 889 0307 49 31  Loligo vulgaris : whole, not cleaned 1482 cleaned 1 778 0307 49 33 : Loligo pealei : whole, not cleaned 889 cleaned 1 037 ex 0307 49 38  Loligo opalescens : whole, not cleaned 593 cleaned 704 0307 49 38  Other species : whole, not cleaned 815 cleaned 963 0307 49 51 Squid (Ommastrephes sagittatus) : whole, not cleaned 678 tube 1 288 cylinder 1 932 Illex spp. ex 0307 99 11  Illex argentinus : whole, not cleaned 680 tube 1 292 cylinder 1 938 ex 0307 99 1 1  Illex illecebrosus : whole, not cleaned 680 tube 1 292 cylinder 1 938 ex 0307 99 1 1  Other species : whole, not cleaned 680 tube 1 292 cylinder 1 938 0307 49 1 9 Cuttle-fish (Sepia officinalis and Rossia macrosoma) and sepioles (Sepiola rondeleti) 1 351 0307 59 10 Octopus (Octopus spp.) 1 200 18 . 2. 93 Official Journal of the European Communities No L 41 /21 3. Reference prices (or the products listed in Annex III to Regulation (EEC) No 3759/92 Tuna (of the genus Thunnuij, skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen, for the industrial manufacture of products falling within CN code 1 604 : Reference prices (ECU/tonne) Product Whole Gilled andgutted Other (for example 'heads off) A. Albacore or longfinned tuna (Thunnus alalunga): excluding fresh or chilled tuna : 0303 41 11 , 0303 41 13, 0303 41 19 1 178 1 342 1 460 B. Yellowfin tuna (Thunnus albacares): 1 . weighing more than 1 0 kg each (') CN codes 0302 32 10, 0303 42 12, 0303 42 32, 0303 42 52 841 959 1 043 2. weighing not more than 10 kg each (') CN codes ex 0302 32 10, 0303 42 18 , 0303 42 38, 0303 42 58 656 748 81 4 C. Lisatos or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis): CN codes 0302 33 10, 0303 43 11 , 0303 43 13, 0303 43 19 521 595 647 D. Fish of the genus Thunnus and Euthynnus, excluding bluefin tuna (Thunnus thynnus), fresh or chilled and bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled : CN codes ex 0302 39 10, 0302 69 21 , 0303 49 1 1 , 0303 49 13, 0303 49 19, 0303 79 21 , 0303 79 23, 0303 79 29 631 719 782 (') Reference to weight applies to whole products. 4. Reference prices for certain products listed in Annex IV (A) (1 ) to Regulation (EEC) No 3759/92 : Product Form Periods from Reference prices(ECU/tonne) Carp falling within CN Live, weighing at least 800 1 January, to 31 July 1993 1 189 code ex 0301 93 00 grams 1 August to 1 485 30 November 1993 1 to 31 December 1993 1 304 5. Reference prices for the products listed in Annexes IV (B) and V to Regulation (EEC) No 3759/92 Frozen products falling within CN codes 0303 and 0304 of the combined nomenclature : Species/CN code Presentation Reference prices(ECU/tonne) 1 . Redfish (Sebastes spp.) ex 0303 79 35 ex 0303 79 37 ex 0304 20 35 ex 0304 20 37 ex 0304 90 31 ex 0303 79 35 ex 0303 79 37 ex 0304 90 31 Whole fish :  with or without head 775 Fillets :  with bones (standard) 1 590  boneless 1 833  blocks in immediate packing weighing not more than 4 kg 1 920 Minced blocks 989 Pieces and other meat 1 089 No L 41 /22 Official Journal of the European Communities 18 . 2. 93 Species/CN code Presentation Reference prices(ECU/tonne) 2. Cod (Gadus morhua, Gadus ogac and Gadus macro ­ cephalus) and fish of the species Boreogadus saida ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 / ex 0304 20 21 ex 0304 20 29 ex 0304 90 35 ex 0304 90.38 ex 0304 90 39 ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 , ex 0304 90 35, ex 0304 90 38, ex 0304 90 39 3. Coalfish (Pollachius virens) ex 0303 73 00 f ex 0304 20 31 &lt; k ex 0304 90 41 ex 0303 73 00, ex 0304 90 41 4. Haddock (Melanogrammus aeglefinus) ex 0303 72 00 t ex 0304 20 33 ex 0304 90 45 ex 0303 72 00, ex 0304 90 45 5. Mackerel of the species Scomber scombrus and Scomber japontcus and fish of the species Orcynopsis unicolor 0303 7411 0303 74 19 0303 79 61 0303 79 63 ex 0304 20 53 ex 030490 97 Whole fish :  with or without head 937 Fillets :  industrial blocks, with bones (standard) 2 037  industrial blocks, boneless 2 354  individual fillets, with skin 2 230  individual fillets, skinless 2 574  blocks in immediate packing weighing not more than 4 kg 2 462 Minced blocks 1 011 Pieces and other meat 1 191 Whole fish :  with or without head 617 Fillets :  industrial blocks, with bones (standard) 1 223  industrial blocks, boneless 1 347  individual fillets, with skin 1 250  individual fillets, skinless 1 383  blocks in immediate packing weighing not more than 4 kg 1 412 Minced blocks 675 Pieces and other meat 811 Whole fish :  with or without head 817 Fillets :  industrial blocks, with bones (standard) 1 825  industrial blocks, boneless 2 397  individual fillets, with skin 2 172  individual fillets, skinless 2 493  blocks in immediate packing weighing not more than 4 kg 2 433 Minced blocks 807 Pieces and other meat 954 Whole fish :  with head 341  without head 366 Fillets 590 Sides 477 18 . 2. 93 Official Journal of the European Communities No L 41 /23 Species/CN code Presentation Reference prices(ECU/tonne) 6. Hake (Merluccius spp.) ex 0303 78 10 ex 0304 20 57 ex 0304 90 47 ex 0303 78 10 ex 0304 90 47 7. Alaska pollack (Theragra chalcogramma) ex 0304 20 85 Whole fish :  With or without head 773 Fillets :  industrial blocks, with bones (standard) 1 039  industrial blocks, boneless 1 223  individual fillets, with skin 1 058  individual fillets, skinless 1 135  blocks in immediate packing weighing not more than 4 kg 1 224 Minced blocks 779 Pieces and other meat 1 026 Fillets :  industrial blocks, with bones (standard) 935  industrial blocks, boneless 1 089 No L 41 /24 Official Journal of the European Communities 18 . 2. 93 ANNEX IV Standard values to be used in calculating the financial compensation and the advance pertaining thereto in respect of fishery products withdrawn from the market Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : (a) herring of the species Clupea barengus and mackerel of the species Scomber scombrus and Scomber japonicus :  United Kingdom, Denmark 45  Germany, Spain 40  other Member States 15 (b) for shrimps of the species Crangon crangon :  all Member States 10 (c) for other products :  United Kingdom, Denmark 35  France, Germany 5  other Member States 15 2. Used otherwise than as under animal feed (bait included) : (a) Sardines of the species Sardina pilchardus and anchovy (Engraulis spp.)  France 10  other Member States 25 (b) for other products :  Germany, the Netherlands, France 49  Ireland, United Kingdom 15  other Member States 40 3. Used for purposes other than animal feed 0 18 . 2. 93 Official Journal of the European Communities No L 41 /25 ANNEX V Guaranteed minimum price for Atlantic sardines of the species Sardina pilchardus (ECU/tonne) Whole fish Size Extra, A B 1 245 156 2 245 156 3 380 156 4 245 156 The freshness, size and presentation categories shall be those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3759/92. ANNEX VI Compensatory allowance for Mediterranean sardines of the species Sardina pilchardus :  sardines, size 3 (E, A): ECU 136/tonne,  sardines, size 4 (E, A): ECU 19/tonne.